DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/13/21.  Claims 1, 7, 9, 13, and 17 were amended; claims 17-20 were previously withdrawn.  Claims 1-20 are presently pending and claims 1-16 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 8/13/21, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 8/13/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 8/13/21, with respect to the objections to claims 1 and 9 have been fully considered and are persuasive.  The objections to claims 1 and 9 have been withdrawn. 
6.	Applicant’s arguments, see pages 9-10 of Remarks, filed 8/13/21, with respect to the rejections of claims 1-16 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, the rejections of claims 1-8 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, the rejections of claims 9-
7.	Applicant’s arguments, see pages 10-11 of Remarks, filed 8/13/21, with respect to the rejections of claims 1 and 4-7 under 35 U.S.C. 102(a)(1) and claim 8 under 35 U.S.C. 103 in view of Ramsey (US Pat. 5,113,885) have been fully considered and are persuasive.  The rejections of claims 1 and 4-7 under 35 U.S.C. 102(a)(1) and claim 8 under 35 U.S.C. 103 in view of Ramsey (US Pat. 5,113,885) have been withdrawn. 
8.	Applicant’s arguments, see pages 11-12 of Remarks, filed 8/13/21, with respect to the rejections of claims 1-3 and 9-12 under 35 U.S.C. 102(a)(1) in view of Campbell (US Pat. 6,190,090) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-3 and 9-12 under 35 U.S.C. 102(a)(1) in view of Campbell (US Pat. 6,190,090) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-10 under 35 U.S.C. 102(a)(1) in view of US Pat. 6,190,090 to Campbell et al. (“Campbell”) are made and presented in the following Office Action as necessitated by amendment.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of stabilizers” in claim 1;
“cleaning elements” in claims 9, 11, and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9,
one or more orifices” which renders the claim indefinite on the basis on improper antecedent basis.  Independent claim 1 establishes “said fore body having orifices to dispense a cleaning medium”; therefore it is unclear if said “one or more orifices” in claim 9 refers to the “orifices to dispense a cleaning medium” in independent claim 1.  This can be corrected, for example, by an amendment instead reciting “a plurality of spray channels in fluid communication with the plenum and terminating in one or more of the orifices”.
Regarding claims 15 and 16,
Lines 1-2 recite “wherein the connection boss extends on a lateral axis from the central body” which renders the claim indefinite.  Claims 15 and 16 recite that the connection boss extends on a lateral axis “from the central body” which contradicts independent claim 1 defining that the connection boss is an element of the central body (i.e. “the central body having a connection boss”).  It is unclear how said connection boss can be both an element of the central body and also extending from the central body (claims 15-16); claims 15 and 16 effectively claim a connection boss that extends from itself.  The scope of the claim is unascertainable and therefore rendered indefinite.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 6,190,090 to Campbell et al. (“Campbell”).
Regarding claim 1,
Campbell discloses a cleaning tool system comprising: 
a central body (at 103) having a longitudinal axis [Fig. 4; col. 12, lines 16-36]; 
a fore body (at 97) extending from the central body and having a peripheral contour (5) shaped to be received in an enclosed channel, said peripheral contour shaped to index the cleaning tool system within the channel and maintain an orientation as the cleaning tool system is drawn through the channel, said fore body having orifices (86) to dispense a cleaning medium [Fig. 4; col. 7, lines 44-64; col. 11, line 65 - col. 12, line 15]; 
the central body having a connection boss (at 112) capable of receiving a supply line for the cleaning medium [Fig. 4; col. 12, lines 16-60]; 
a plurality of stabilizers (7) extending from the central body radially relative to the longitudinal axis to engage surfaces of the channel [Fig. 4; col. 9, lines 26-54]; and, 
a loop hook (88) in the fore body configured to attach a draw line to pull the fore body and central body through the channel along the longitudinal axis [Fig. 1A; col. 7, lines 48-51].
Regarding the recitation “said peripheral contour shaped to index the cleaning tool system within the channel and maintain an orientation as the cleaning tool system is drawn through the channel”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Campbell meets all the structural 
Regarding claim 2,
Campbell discloses the cleaning tool system as defined in claim 1 wherein the fore body further comprises at least one wiper having a resilient peripheral contour (99) concentric with the peripheral contour, the resilient peripheral contour resiliently contacting the surfaces of the channel to provide a wiping or squeegee effect when drawn through the channel [Fig. 4; col. 12, lines 40-60].  
Regarding claim 3,
Campbell discloses the cleaning tool system as defined in claim 2 wherein the resilient peripheral contour (99) and the plurality of stabilizers (7) cooperatively are capable of preventing yaw, pitch and roll [Fig. 4; col. 7, lines 55-64; col. 12, lines 47-60].
Regarding the recitation “wherein the resilient peripheral contour and the plurality of stabilizers cooperatively prevent yaw, pitch and roll”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Campbell meets all the structural elements of the claim and said resilient peripheral contour (5) and the plurality of stabilizers (6, 7) are capable of preventing yaw, pitch, and roll.  [See MPEP 2114].
Regarding claim 4,
Campbell discloses the cleaning tool system as defined in claim 1 wherein the plurality of stabilizers (7) each comprise: 
a clevis (16) extending from the central body; 

Regarding claim 5,
Campbell discloses the cleaning tool system as defined in claim 4 wherein the plurality of stabilizers (7) extend from the central body and are capable of engaging corners of the channel [see Fig. 1B; col. 9, lines 26-54].  
Regarding the recitation “the plurality of stabilizers extends from the central body to engage corners of the channel”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Campbell meets all the structural elements of the claim and said plurality of stabilizers (7) are capable of engaging corners of the channel.  [See MPEP 2114].
Regarding claim 6,
Campbell discloses the cleaning tool system as defined in claim 5 wherein the clevises (16) are angularly oriented to extend from the central body at angles predetermined based on the geometric shape of the channel and are capable of providing orientation of the wheels (12) for contact in the channel corners [see Fig. 4; col. 9, lines 26-54].  
Regarding the recitation “wherein the clevises are angularly oriented to extend from the central body at angles predetermined based on the geometric shape of the channel to provide orientation of the wheels for contact in the channel corners”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Campbell meets all the structural elements of the claim and is capable of performing said recitation of intended use.  [See MPEP 2114].
Regarding claim 7,
Campbell discloses the cleaning tool system as defined in claim 1 wherein 
the cleaning medium may be pressurized gas from a supply line engaged in the connection boss (at 112); 
the central body includes a plenum (104) receiving the pressurized gas; 
the fore body has vent channels (at 138) in fluid communication with the plenum and terminating in the orifices (86) to distribute the pressurized gas [Fig. 4; col. 12, line 47 – col. 13, line 11].  
	Campbell discloses the system of claim 7, wherein it is noted that the recitation “the cleaning medium is pressurized gas” is a statement of intended use which does not patentably distinguish over the prior art since Campbell meets all the structural elements of the claim(s) and is capable of the recited intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since Campbell is capable of operation using pressurized gas as the cleaning medium, the claim is therefore met.
Regarding claim 8,

	Campbell teaches that the orifices (86) have an elongated shape that is roughly rectangular and capable of enhancing a drying or blowing effect on the surfaces of the channel [see Fig. 16; col. 13, lines 2-9], but does not explicitly teach that said elongated orifices are rectangular.  However it would have been obvious for a person having ordinary skill in the art at time of filing to form the elongated orifices in a rectangular shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant .In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). 
Regarding claim 9,
Campbell discloses the cleaning tool system as defined in claim 1 wherein 
the cleaning medium may be one of water, solvent, degreaser or other liquid cleaning agent from a supply line engaged in the connection boss; 
the central body (at 103) includes a plenum (104) [Fig. 4; col. 12, lines 16-60]; and 
the fore body (at 97) further comprises 
a plurality of spray channels (at 138) in fluid communication with the plenum (104) and terminating in one or more jet orifices (86) [Fig. 4, 12; col. 11, line 65 - col. 12, line 15] and, 

Campbell discloses the system of claim 7, wherein it is noted that the recitation “the cleaning medium is one of water, solvent, degreaser or other liquid cleaning agent” is a statement of intended use which does not patentably distinguish over the prior art since Campbell meets all the structural elements of the claim(s) and is capable of the recited intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since Campbell is capable of operation using water, solvent, degreaser or other liquid cleaning agent as the cleaning medium, the claim is therefore met.
Campbell teaches a laterally oriented cleaning element (99) forming elements of a resilient peripheral contour concentric with the peripheral contour (5), but does not explicitly teach a plurality of said cleaning elements.  However it would have been St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [see MPEP 2144.04(VI)(B)].
Regarding claim 10,
Campbell discloses the cleaning tool system as defined in claim 9 wherein the cleaning elements (99) comprise resilient foam (i.e. urethane) received in lateral clamping elements [Fig. 4; col. 7, lines 55-64].

Allowable Subject Matter
16.	Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claims 11-15,
	Campbell does not teach or suggest the features of claim 11, specifically wherein the stabilizers (7) comprise longitudinally oriented cleaning elements extending from the central body, the longitudinally oriented cleaning elements having outer ends resiliently contacting the corners of the channel.  Upon a comprehensive updated search no available prior art is able to teach or fairly suggest, singly or in combination, all features of claim 11.  For at least the above reasons, claim 11 (and therefore claims 12-15 depending therefrom) contain allowable subject matter.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711